REQUESTED BY: Dear Senator:
You have asked our opinion as to the amendment to LB 407 added by Senator Lewis on February 21, 1978. This amendment is in two parts. The first part simply increases the amount of the ordinary homestead exemptions, and we see no constitutional difficulties with that part, and as we understand it, your question is not directed to that portion of the amendment.
The second portion of the amendment adds a new section to LB 407, which provides:
   "The provisions of this amendment shall apply to those counties that have re-evaluated the taxable property in their counties since July 1975."
With respect to this new section, we see several difficulties. First, we are not sure what it means. When it speaks of `this amendment' is it referring to the changes of section 77-202.13 which would be made by the first part of the amendment? If so, it will certainly be obscure when incorporated as a new section in the statutes, as a determination of what changes were made by `this amendment' will require an extensive search back through the legislative history of the sections in question. The same is true if `this amendment' is construed to refer to all of the changes made by LB 407, as finally passed.
It may be that the intention was to deny homestead exemptions to residents of counties which have not revalued their taxable property since July, 1975. This intention has not been expressed clearly enough so that any court could so construe it, and if it had been, it would be of very doubtful constitutionality.
Article III, Section 18 of the Nebraska Constitution forbids unreasonable classification, and this would appear to be a clear example of such classification. Presumably the purpose of such a provision would be to penalize a county for not having reevaluated its taxable property since July, 1975. This penalty, however, is not imposed upon the county, as such, or even all the taxpayers of the county, but only upon an arbitrarily selected portion of the taxpayers, being those who would otherwise be entitled to a homestead exemption. We can see no rational justification for penalizing this particular class of taxpayers, so if that is what the amendment was intended to do, we have grave doubts as to its constitutional validity.